Exhibit 10.15

 

Summary of Fluor Corporation Non-Management Director Compensation

 

Cash Compensation

 

Annual Retainer:

 

$

105,000

 

 

 

 

 

Annual Committee Retainer:

 

 

 

 

 

 

 

Audit Committee Chair:

 

$

15,000

 

Organization and Compensation

 

 

 

Committee Chair:

 

$

10,000

 

Governance Committee Chair:

 

$

10,000

 

 

 

 

 

Lead Director Retainer:

 

$

30,000

 

 

Retainers are paid quarterly in cash and can be deferred at the director’s
election under the Fluor Corporation 409A Deferred Directors’ Fees Program.

 

Equity Compensation

 

Each non-management director receives an annual grant of restricted stock and
restricted units with a total market value of $105,000.  The grant is made on
the date of the annual meeting of shareholders.  Non-management directors
joining the Board after the date of the annual meeting receive a pro rata award
on the date of their appointment to the Board.  Restrictions on awards granted
prior to 2008 lapse at a rate of 20% per year over five years; and restrictions
on awards granted in 2008 or later will vest immediately on the first
anniversary of the date of grant.

 

Other Information

 

Fluor Corporation reimburses non-management directors for their travel and
related expenses in connection with attending Board meetings and Board-related
activities.  Directors also receive life insurance ($75,000 in coverage) and
travel insurance ($250,000 in coverage).  Directors’ charitable contributions
that meet the guidelines of the Company’s employee charitable matching gift
program are eligible for matching funds from the Company in an amount up to
$5,000 per year.

 

--------------------------------------------------------------------------------

 